Title: To Thomas Jefferson from James Ogilvie, 28 March 1770
From: Ogilvie, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        London March 28th. 1770
                    
                    I am disappointed hitherto in every attempt to get ordained. The Commissary wrote against me in these words. Colo. Mercer saw the letter. “Mr. Ogilvie applied to me last spring for a recommendation to your Lordship for holy Orders. For reasons which then existed I refused him. He has now applied to me a second time, as these reasons are not removed I have denied him again, but he goes home in opposition.” Nothing could have been more artfully couched to do me a prejudice. The Bishop observed to Colo. Mercer that had Mr. Horrocks mentioned what his objections were it would have left him  to judge whether they were such as he might have overlooked or not, but that so general a charge laid my whole character open to censure so as to be out of my power to vindicate it. I have one chance still but whether it will succeed or not I am uncertain.
                    I must therefore apply again for your freindly offices as well as those of my other freinds in Virginia.
                    If by means of Mr. Blair you can get the Commissary to acquaint the Bishop that his objections were owing to my deficiency in the Greek it will remove every obstacle. If he still refuses, will you be so obliging as through Mr. Jones of Augusta to procure a letter from Ld. Fairfax requesting my ordination. Could you likewise procure another certificate signed by as many gentlemen of fortune and credit as you can conveniently? Your freind Mr. Walker and the Revd. Mr. White will be both very active, I do not doubt. A letter from the Attorney Genl. to Mr. Jennings here, or a letter from one or more of the Council to Mr. Abercromby their Agent in London may be of special service. But particularly could Mr. Horrocks be prevailed with it will make me easy. Perhaps an application from Colo. Byrd and Mr. Balfour would have effect with him.
                    I have here prescribed you a severe trial of your freindship, but let my necessity plead an excuse. You are to judge what part of it you can best execute. The warmth with which you have already interested yourself in my favour encourages me to write in this stile, and I think I can venture to flatter myself that from your regard to Mr. Walker, (for merit of my own with you, Sir, I can plead none) that you will not spare a little trouble to execute that on which the success of my future life depends. Shall I mention a happiness of a still dearer nature which is also dependant upon this? But should I enter on so tender a subject it will melt down my resolution, which is so necessary at present.
                    My life has been a continued scene of misfortune and disappointment. I am naturally endowed with keen passions, and in the early part of my life they took a byass which has softened and rendered them most sensible of every accident that has befallen me. Yet among the few lucky circumstances of my life I reckon those first which occasioned my acquaintance with Mr. Walker and yourself. In whatever situation my future life may be spent, though fortune may place me at a distance from you, I shall ever think of you with respect and affection, my warmest wishes will ever accompany you. I shall flatter myself that you are happy and successful, and spite of misfortune I shall find an hour to rejoice in that hope.
                    
                    I have purchased a few of your Commissions, the others I delayed till the measures of Parliament were known. My private circumstances have taken up so much room that I have not had an opportunity to insert any public news. We are in hopes the duties upon Tea will be taken off before the end of the Sessions. The disappointment in respect to my obtaining Orders, has not come alone. I am sorry to observe that the freinds I have mett with in Virga. have been more sincerely and warmly attached to me than many of my relations.
                    Adieu my Dear Sir. I will not detain your attention longer by attempting an apology for the length or matter of this but subscribe myself with every affectionate desire for your prosperity Your much obliged and very obedient servt,
                    
                        Jas. Ogilvie
                    
                    
                        A letter to Mr. Walker accompanies this. Direct for me att Mrs. Ballard’s Hungerford Street in the Strand London.
                    
                